DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This office action is in response to Applicant's amendment filed on February 16, 2021. By the Amendment, the Applicants have amended claims 1, 4, 8, 11, 15, and 18, canceled claims 3, 10, and 17, and added new claims 21-23. Claims 1-2, 4-9, 11-16, and 18-23 are pending and allowed below.			

Allowable Subject Matter
3. 	Claims 1-2, 4-9, 11-16, and 18-23 are allowable over the prior art of record. 

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a technique for monitoring a user interface to generate activity logs. The closest prior art of resembling applicant’s invention over Sullivan et al (U.S. Patent No. 10,554,817, hereinafter Sullivan) in view of Condon et al (US Publication No. 20150220308, hereinafter Condon). Sullivan teaches a system that automates the workflow by generating and employing a computerized service agent configured to interact with customers of a contact center and execute the workflow.  Condon teaches a task management that provides management for user tasks, service tasks or other suitable tasks, and including policy/event and workflow deployment.
However, the combination of Sullivan and Condon fails to teach:
“detect a common start event among monitored processes; consolidate and optimize the processes based on the common start event; detect common sub-processes among the processes; detect transition rules of each process among the consolidated processes; execute, via a classifier trained to identify parts of each step in each process that are variable and locations of the parts, a classification to detect a context; and generate an optimized flow model based on the common start event, the transition rules, the common sub-processes, and the context; and automate or assist a workflow based on the generated workflow model” as recited in independent claims 1 and 15. 
“detecting a common start event among monitored processes; consolidating and optimize the processes based on the common start event; detecting common sub-processes among the processes; detecting transition rules of each process among the consolidated processes; executing, via a Classifier trained to identify parts of each step in each process that are variable and locations of the parts, a classification to detect a context; and generating an optimized flow model based on the common start event, the transition rules, the common sub-processes, and the context; and automating or assisting, via the processor, a workflow based on the generated workflow model” as recited in independent 8.

 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claim 2, 4-7, 11-14, 15-16 and 18-23 these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623